The facts, so far as the opinion makes a detail of them necessary, were these:
The defendant's intestate was indebted to the complainant by two notes, for $105 and $110.75, bearing interest, and given 21 December, 1854, and 4 August, 1854, respectively, and also by account for a (164) sum not established. In July, 1858, one Williamson, as agent for the defendant's intestate, paid the complainant $130, and wrote a receipt expressed as follows: "Received of Martha Cabaniss, by the hands of E. S. Williamson, $130, in full of an account and notes." The complainant having, as the bill alleged, confidence in the business capacity and honesty of Williamson, signed the receipt, without reading it, supposing it to be merely a receipt for the $130. The intestate did not claim in her lifetime that the receipt was a discharge of her debt, but for reasons stated in the bill, and not controverted, the matter was not adjusted; and the defendant, as of her administrator, refused to pay the balance due, in face the receipt.
The prayer of the bill was that the receipt should be corrected and made to speak the truth; that the defendant should pay the balance due, and for further relief.
It is stated in the bill, and it is satisfactorily proved by the evidence, that the receipt, which is for a specific sum, and in full of an account and notes, was not in fact in full of an account and notes, and was not so understood to be by the plaintiff when he signed it; and that it was so written by the agent of the intestate of the defendant, in whom the plaintiff confided, and therefore did not read it, in mistake or fraud.
This mistake or fraud makes a proper subject for investigation in a Court of Equity; and the plaintiff has the right to have the receipt corrected, so as to make it a receipt for the specific sum named in it, and for no more.
To this it is objected that the complainant has complete remedy at law, for that when he sues at law and the receipt is offered in (165) defense he will not be concluded thereby; but may show the mistake or fraud.
It is true that the plaintiff would not be concluded, but still the receipt would be prima facie evidence of the payment in full; and would put the complainant at the disadvantage of having to meet a prima *Page 121 facie case against him, which has been made so by the mistake or fraud of the agent of the defendant's intestate.
To be relieved from this disadvantage, and to have the receipt corrected so as to state the truth, is the right of the complainant in this court.
PER CURIAM.                                          Decree accordingly.
Cited: Jaffray v. Bear, 103 N.C. 168.